Title: John Adams to John Quincy Adams, 13 May 1782
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Hotel des Etats Unis, a la Haye May 13. 1782
     
     I have the Pleasure to inform you, that Yesterday I removed into this House, and am now employed in setting it in order. You will see by the Gazettes, that I have been received in Character, that I have laid before the States a Plan of a Treaty, which they have now under Consideration, and I suppose will be soon finished.
     
     The Bearer of this, Coll. Vallentin, will deliver it. Perhaps he may be serviceable to you. I am however, very uneasy on your Account. I want you with me. Mr. Thaxter will probably leave me soon, and I shall be alone. I want you to pursue your studies too at Leyden. Upon the whole, I wish you would embark in a Neutral Vessell and come to me. If there should be a Treaty, to send, Mr. Thaxter perhaps will carry it.
     Your Studies I doubt not, you pursue, because I know you to be a studious Youth: but above all preserve a sacred Regard to your own Honour and Reputation. Your Morals are worth all the Sciences. Your Conscience is the Minister Plenipotentiary of God almighty in your Breast. See to it, that this Minister never negotiates in vain. Attend to him, in Opposition to all the Courts in the World. So charges, your affectionate Father,
     
      J. Adams
     
    